DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, and 7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hashimoto US 20180210377.
Regarding claim 1, Hashimoto discloses:
A fusing apparatus comprising:
a heating rotary member (72) (FIG. 6) configured to heat a recording medium, the heating rotary member including a film having an endless form and configured to rotate and a heater (30) (FIG. 6) configured to generate heat;
a pressing rotary member (71) (FIG. 6) that is rotated and configured to press an outer circumferential surface of the film, wherein, in a state where the pressing rotary member forms a nip portion with the heating rotary member and a recording medium bearing an unfused toner image passes through the nip portion, the pressing rotary member performs fusing and fixing of a toner image on the recording medium with the heating rotary member;
a flange (10L/R) (FIGs. 7A and 7B) configured to restrict a movement of the film in a longitudinal direction of the film and support the heater;
a fusing frame (20) (FIG. 5) configured to support the pressing rotary member, wherein the fusing frame has a positioning hole (21a) (FIG. 5);
a pressing member (50L/R) (FIGs. 7A and 7B) configured to press the flange; and
a plate (51L/R) (FIGs. 7A and 7B) including a pressure receiving portion (contacting pressing member) and an insertion portion (51a/51b) (FIGs. 5 and 6), wherein the pressure receiving portion is pressed by the pressing member and the insertion portion is inserted into the positioning hole, 
wherein a position of the insertion portion is set by the positioning hole in a first state in which the pressing member contracts (FIGs. 5 and 10A), and
wherein, in a case where the pressing member is in a second state in which the pressing member further contracts from the first state, the insertion portion is removed from the positioning hole (FIGs. 7A and 7B) (the insertion portion is able to be removed from the positioning hole when the pressing member is further contracted from the first state).
Regarding claim 2, Hashimoto discloses:
wherein, in a case where one side end portion of the plate moves in a direction in which the pressing member comes into contact with the pressure receiving portion in a state in which the pressing member is in the second state, the plate is removed from the fusing frame (FIGs. 7A , 7B, 10A, and 10B) (the plate is able to be removed from the fusing frame when one side end portion of the plate moves in a direction in which the pressing member comes into contact with the pressure receiving portion in the second state). 
Regarding claim 3, Hashimoto discloses:
wherein, in the longitudinal direction, the positioning hole has a first side, a second side longer than the first side, and an oblique side connecting the first side to the second side (FIG. 7A).
Regarding claim 4, Hashimoto discloses:
wherein in the longitudinal direction, the insertion portion has a width that is less than or equal to a length of the first side of the positioning hole (FIG. 5).
Regarding claim 6, Hashimoto discloses:
wherein the pressing member is a pressing spring having elasticity [0045].
Regarding claim 7, Hashimoto discloses:
wherein, in the longitudinal direction, the pressure receiving portion is larger than the insertion portion (FIGs. 7A and 7B).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 5, the prior art of record does not disclose or suggest the recited “wherein the insertion portion has a width that is longer than the first side and shorter than the second side” along with the remaining claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S GIAMPAOLO II whose telephone number is (571)272-6619. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S GIAMPAOLO II/Primary Examiner, Art Unit 2852